Title: C. W. F. Dumas to the Commissioners, 11 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 11e. Juin 1778
      
      Hier matin je reçus de Sir G——Gd. le paquet contenant la respectée vôtre du 2e. Juin. En conséquence je me transportai d’abord chez le g—— F——. Il étoit hors de ville pour tout le jour, dont j’employai le reste à tirer d’abord une Copie du Traité, pour les cas où je pourrois dans la suite des évenemens en avoir besoin pour le service auquel j’ai l’honneur d’être employé. Ce matin le g—— F—— m’a avoué, que l’endroit de votre Lettre, Messieurs, où vous me référez à sa direction, l’embarrassoit un peu. Je lui ai offert d’attendre qu’il eût écrit à Sa Maison; mais sans rien répondre à cela, il m’a dit, qu’en sa qualité de g—— F——,et authentiquement, il ne pouvoit point me diriger à cet égard, c’est-àdire, ni me conseiller la démarche, ni m’en empêcher (voilà la réponse d’Office): mais que, comme particulier, il croyoit que les inconvéniens de ne pas la faire seraient beaucoup plus grands, que ceux qu’il pourroit peut-être y avoir de la faire; qu’entre autres, après avoir fait espérer cette Copie, qui étoit attendue en conséquence avec beaucoup d’empressement et d’intérêt, il y auroit de la mauvaise grace debiaiser, et paroître se rétracter; et qu’ainsi il me conseilloit de l’aller remettre à sa destination (Voilà la vraie intention): que je devois seulement dire au G—— P——, que j’avois ordre de lui remettre la Traité pour son information, afin que, dans le temps qu’il le jugeroit à propos, il pût en faire son rapport aux Etats de la Provinces &c.; mais qu’en même temps, par juste égard pour la C—— de F——, qui n’avoit pas encore jugé à propos de faire imprimer et publier ce Traité, j’avois à le prier de n’en distribuer ni laisser prendre à personne des copies.
      Je lui ai demandé S’il étoit à propos d’en envoyer aussi une Copie à notre Ami pour la Régence de sa Ville, et d’avertir de cela le G—— P——? Il m’a répondu Assurément, mais avec la même réquisition de ne point en faire prendre copie. Je suis donc occupé actuellement à tirer une 2me. Copie, pour l’envoyer à notre Ami.
      Ce Soir, à 8/12; h, le g—— F—— vient de me faire dire, de lui aller parler encore demain, avant d’aller chez le G—— P——.
      
      
       Vendredi 12e
      
      J’ai eu ce matin une conférence avec le g—— F——, dont voici le resultat. Il y a 2 ou 3 articles où les nôtres sont favorisés par préférence à d’autres: il peut être convenable, il peut aussi ne l’être pas, qu’on en soit instruit ici présentement; convenable, parce qu’ils pourroient servir d’appas ici, pour détacher les gens de——, et les faire entrer dans nos vues; non convenable, parce que cela pourroit exciter l’idée à ces gens de hazarder certaines demandes, que nous ne savons pas si la Maison jugeroit à propos d’accorder, selon les circonstances. Ces réflexions, et l’ordre exprès que vous me donnez, Messieurs, to take the advice of——, as to the propriety of delivering it at present, nous ont fait convenir, que j’attendrai qu’on ait écrit et reçu réponse: Si elle est pour l’affirmative, je passerai outre avec plus de sûreté, et vous rendrai compte en son temps du suivi; si non, nous avons déjà concerté une Lettre ostensible, que vous pourrez m’écrire pour commenter ces paroles de votre Lettre du 28 Avril au G—— P—— of which we shall speedily sendY— E— a copy, to be communicated if you think proper to, &c. En attendant, le g—— F—— m’a demandé le T—, pour en faire prendre une copie pour son usage; et j’acheverai la Copie destinée pour notre Ami, afin que tout Soit prêt en cas de besoin: et dans l’intervalle la Copie originate, ainsi que les deux de ma main, resteront sous la Clef, afin de ne faire leur effet que quand il sera jugé à propos.
      Il y a déjà quelque temps, Messieurs, comme vous avez pu vous en appercevoir, que j’ai gardé le silence sur les dépêches des Ministres de ce pays dans l’étranger; c’est que la personne dont j’ai eu occasion de les tenir pendant quelque temps est absente, et que les mouvemens que je puis prudemment me donner, pour trouver quelque intriguant nécessiteux qui me les procure régulierement, ne m’ont pas encore réussi.
      On dit que S. J. Y. a fait quelque démarche pour tâter le pouls à cet Etat au sujet de l’inquiétude que donnent à son Maître les dispositions formidables qu’il voit faire sur les côtes opposées aux siennes. Je n’ai pu encore découvrir ce qui en est, parce qu’avec la belle saison tous ceux que je connois sont absents. Ce que je sais bien, c’est que les uns ne voudront, et les autres ne pourront rien faire pour lui. Il éprouvera que
      
       Donec eris felix, multos numerabis Amicos:
       Tempora si fuerint nubila, solus eris.
      
      Je viens de voir la belle et forte Résolution de l’honorable Congrés, au sujet du Conciliatory-Bill, et des Commissaires qui le suivent. J’ai interrompu ma Lettre pour vite porter cette mâle Piece au g—— P——, qui a bien ri de mon Empressement, quand il en a su le sujet. Il dit que je ne cherche que plaie et bosse: cela est vrai; mais il en est bien aise aussi dans le sens qu’il l’entend. Je lui prête régulierement ces feuilles; et si je ne les lui envoie pas dès leur reception, il me les fait demander.
      Je suis bien respectueusement, Messieurs, Votre très humble & très obeisant serviteur
      
       D
      
     